DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“The present invention refers to”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1, line 2, “it” is to be replaced with --the pipe--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kueon (US 6,508,635) in view of Orum et al (US 8,678,789).
As to claim 1, Kueon discloses a fluid-conducting pipe (22) of a reciprocating compressor, characterized by the fact that the pipe comprises at least one vibrational energy dissipation element (24).
Kueon fails to teach that the pipe is made of a polymeric material.
However, Orum et al teaches a refrigeration compressor like Kueon, having a flexible, plastic discharge conduit (61), which may be made from polymer/plastic, for example PTFE.  Using plastic insulates the compressor housing from being unnecessarily heated by the flow of hot gases produced 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kueon such that the pipe is made of a polymeric material as taught by Orum et al in order to insulate the housing from the heat generated by the compressor.

As to claim 2, Kueon in view of Orum et al discloses a fluid-conducting pipe according to claim 1, characterized by the fact that said vibrational energy dissipation element is a spring (24, Kueon).

As to claim 3, Kueon in view of Orum et al discloses a fluid -conducting pipe according to claim 2, characterized by the fact that said vibrational energy dissipation element has geometry: spiral with constant spire diameter and periodic segments of uniform or variable lengths with each segment section being misaligned relative to each other; or spiral with variable spire diameter along each segment with uniform or variable lengths; or spiral with constant spire diameter along its length.  Refer to Fig. 1 of Kueon.

4, Kueon in view of Orum et al discloses a fluid-conducting pipe according to claim 1, characterized by the fact that said fluid-conducting pipe (22, Kueon) has the function of a discharge pipe of said reciprocating compressor.

As to claim 5, Kueon in view of Orum et al discloses a fluid-conducting pipe according to claim 1, characterized by the fact that said fluid-conducting pipe is made of polymeric material without thermoforming.
	Note that the method of forming the device (i.e. without thermoforming) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 6, Kueon in view of Orum et al discloses a fluid-conducting pipe according to claim 1, except that the polymeric material is selected from: Perfluoroalkoxy Alkane (PFA) and Fluorinated Ethylene and Propylene (FEP).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kueon/Orum et al such that the polymeric material is selected from: Perfluoroalkoxy Alkane (PFA) and Fluorinated Ethylene and Propylene (FEP), since it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 125 USPQ 416.

As to claim 7, Kueon in view of Orum et al discloses a fluid -conducting pipe according to claim 1, characterized by the fact that said reciprocating compressor comprises at least one expansion chamber.  Refer to Fig. 4 of Kueon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elson (US 4,239,461) discloses a refrigeration compressor wherein conduit assembly (30) may be plastic or metal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679